FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment and remarks filed by applicant on 10/06/2022.  
Response to Arguments
Applicant’s arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
Applicant argues (page 8 of the 10/06/2022 response) that Boardman does not teach the newly added limitations, particularly that Boardman does teach “a first and second openings angled radially with respect to the central axis” in claim 1 and “the opposing openings angled in a radial direction toward the cylindrical mixing passage” in claim 13.
Examiner respectfully disagrees, because as explained below in the body of the rejection (refer to underlined sections in the rejection and the marked-up Figures 11 added for clarification), Boardman does teach the argued/newly added limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 12-17 and 19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Boardman et al. (US 8,683,804).

    PNG
    media_image1.png
    734
    842
    media_image1.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to Figures 3-11 and 15,  Boardman discloses a mixer (12 in figure 3) for blending fuel and air in a combustor 16 of a gas turbine engine (10 in figure 1), the mixer comprising: a central body (the inner most tube 52, refer to figures 5-7) having a central passageway (each tube 52 has a passageway for the fuel-air mixture to flow in the direction 63, refer to figure 7) and a central axis (each tube 52 has a central axis 84 as shown in figure 8); a plurality of tubes 52 positioned radially around the central axis (all tubes 52 are positioned around the most inner tube 52 and thus around the central axis of the most inner tube 52; refer to figure 4-6 and 8)  and circumferentially around a periphery of the mixer (as shown particularly in figures 5-7), each of the tubes 52 comprising: a first opening (1st opening 58 in figure 7; refer to figure 11 for more details)  angled radially (figure 11 show the openings are angled radially with respect to the central axis, refer to marked-up figure 11 above for clarification) with respect to the central axis 84 and configured to introduce a first air flow; a second opening 58 in an opposed relationship with the first opening, the second opening angled radially (figure 11 show the openings are angled radially with respect to the central axis, refer to marked-up figure 11 above for clarification) with respect to the central axis and configured to introduce a second air flow (flow through a respective additional opening 58); a tangential opening (79 in figures 8 and 15; col. 13 lines 31-33, 40-46 teaches the opening 79 can have any angle to generate swirl; the recitation any angle is interpreted as including any angle allowing a tangential airflow into each tube 52) at an aft location to the first opening and second opening (refer to figure 8), the tangential opening 79 angled with respect to the central axis and configured to introduce a tangential air flow (79 in figures 8 and 15; col. 13 lines 31-33, 40-46); and a cylindrical interior mixing passage configured to receive the first air flow, the second air flow, the tangential air flow, and a fuel flow (from injector 61, refer to figure 7), wherein the first air flow (from 1st opening 58, figure 7) and the second air flow (from second opening 58, figure 7) are configured to spread the fuel flow laterally (due to the openings 58 being angled at opposite sides of the tube 52) and the tangential air flow (from tangential openings 79) is configured to spread the fuel flow tangentially (col. 13 lines 31-33, 40-46 teaches the opening 79 can have any angle to generate swirl; the recitation any angle is interpreted as including any angle allowing a tangential airflow into each tube 52), and wherein a fuel-air mixture is present at an exit of each of the plurality of tubes (as shown in figure 7, the fuel-air mixture flows in the direction shown by arrow 63).
Regarding dependent Claim 2, Boardman discloses wherein the fuel flow is introduced axially (via fuel injector 61, refer to figure 7) to the cylindrical interior mixing passage along each of the tubes from a forward end of the mixer.
Regarding dependent Claim 3, Boardman discloses wherein the fuel flow is introduced to the cylindrical interior mixing passage at a forward location with respect to the first air flow 58, the second air flow 58, and the tangential air flow 79, refer to figures 7, 8, 15.
Regarding dependent Claim 4, Boardman discloses further comprising a third air (59 in figure 7) flow introduced through the central passageway, through an annular passage (space between adjacent tubes 52) between the central body (inner most tube 52) and the plurality of tubes (the other tubes 52), and into the cylindrical interior mixing passage (passage inside each tube for the fluids to flow through as shown by the arrow 63).
Regarding dependent Claim 5, Boardman discloses wherein the tangential opening 79 comprises two tangential openings, refer to figure 8.
Regarding dependent Claim 6, Boardman discloses wherein the fuel (from fuel injector 61, figure 7) flow is introduced axially to the central passageway of the central body from a forward end of the mixer.
Regarding dependent Claim 9, Boardman discloses wherein at least one tube 52 of the plurality of tubes 52 is a pilot tube (one of inner tubes of the plurality can be called the pilot tube) and the remaining tubes of the plurality of tubes are main tubes (the remaining tubes 52 can be called main tubes).
Regarding claim 9, applicant shall notice that simply affixing a name “pilot or main” to the claimed apparatus does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus.  By analogy, the structure shown by Boardman would not undergo a metamorphosis to a new apparatus by simply affixing a name.  Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.
Regarding dependent Claim 12, Boardman discloses wherein there is no low-velocity region within each of the cylindrical interior mixing passage of the plurality of tubes (col. 12 lines 5-6).

    PNG
    media_image2.png
    734
    842
    media_image2.png
    Greyscale

In regards to Independent Claim 13, and with particular reference to Figures 3-11 and 15,  Boardman discloses a mixer array (refer to figure 3; the array of mixers 12) for a turbine engine (10 in figure 1), the mixer array 12 comprising: a plurality of mixers (12, refer to figure 3), each mixer having a central body (the inner most tube 52, refer to figures 5-7) and a plurality of mini tubes (52, refer to figures 5-7) positioned circumferentially around the central body, wherein each mini tube 52 of the plurality of mini tubes comprises a cylindrical mixing passage (each tube 52 has a passageway for the fuel-air mixture to flow in the direction 63, refer to figure 7), an opposed air flow generated by air flows through opposing openings (openings 58, refer to figures 7-8, 11) in the cylindrical mixing passage, the opposing openings 58 in a radial direction toward the cylindrical mixing passage (refer to marked-up figure 11 above for clarification),  and a tangential air flow generated by air flow through a tangential opening (col. 13 lines 31-33, 40-46 teaches the opening 79 can have any angle to generate swirl; the recitation any angle is interpreted as including any angle allowing a tangential airflow into each tube 52) in the cylindrical mixing passage, wherein each mini tube 52 of the plurality of mini tubes is configured to blend a fuel flow (from injector 61, refer to figure 7) with the opposed air flow (from openings 58, refer to figures 7-8) and the tangential air flow (from openings 79, refer to figures 7-8, 15), and wherein the opposed air flow is configured to spread the fuel flow laterally (due to the openings 58 being angled at opposite sides of the tube 52) and the tangential air flow is configured to spread the fuel flow tangentially (col. 13 lines 31-33, 40-46 teaches the opening 79 can have any angle to generate swirl; the recitation any angle is interpreted as including any angle allowing a tangential airflow into each tube 52).
Regarding dependent Claim 14, Boardman discloses wherein, in each mixer 12 of the plurality of mixers, the fuel flow is introduced axially (via fuel injector 61, refer to figure 7) to the cylindrical mixing passage of each of the mini tubes from a forward end of the mixer.
Regarding dependent Claim 15, Boardman discloses wherein, in each mixer of the plurality of mixers, the fuel flow is introduced to the cylindrical mixing passage at a forward location with respect to the opposed air flow (via openings 58) and the tangential air flow (via openings 79, refer to figures 7, 8, 15).
Regarding dependent Claim 16, Boardman discloses wherein, in each mixer 12 of the plurality of mixers, the fuel flow is introduced axially (from fuel injector 61, figure 7) to the central body from a forward end of the mixer.
Regarding dependent Claim 17, Boardman discloses wherein, in each mixer 12 of the plurality of mixers, at least one mini tube 52 of the plurality of mini tubes is a pilot tube (one of inner tubes of the plurality can be called the pilot tube) and the remaining mini tubes of the plurality of mini tubes are main tubes (the remaining tubes 52 can be called main tubes).
Regarding claim 9, applicant shall notice that simply affixing a name “pilot or main” to the claimed apparatus does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus.  By analogy, the structure shown by Boardman would not undergo a metamorphosis to a new apparatus by simply affixing a name.  Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.
Regarding dependent Claim 19, Boardman discloses wherein a mini tube 52 of a first mixer of the plurality of mixers is staggered and out of alignment with a mini tube of a second mixer of the plurality of mixers, as shown in figures 2 and 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Allowable Subject Matter
Claims 7, 8, 10, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H Rodriguez/Primary Examiner, Art Unit 3741